RATLIFF, Chief Judge,
dissenting in part and concurring in part.
For the reasons stated in the majority opinion in In re Marriage of Davidson (1989), Ind.App., 540 N.E.2d 641, the trial court had no authority to allocate income tax exemptions for the children of the parties. The original decree which allocated exemptions merely incorporated the parties' agreement. While it might have been *505permissible for the trial court to incorporate the parties' agreement in the original decree, a matter which was not challenged and which is not an issue here, it is clear to me that the trial court lacked authority, upon modification, to re-allocate the tax exemptions. Id. Therefore, I dissent on this issue.
The trial court's drastic reduction in the support order at first blush appears to be harsh. However, given our standard of review, I cannot say the court's action in so modifying the support order was a clear abuse of discretion. I reluctantly concur in this portion of the majority opinion.
In all other respects I concur.